Citation Nr: 0902949	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO. 06-23 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from February 1943 to December 
1945.  The record reflects that the veteran was a prisoner of 
war (POW) from December 1944 to May 1945.  The veteran died 
in November 1993.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court of 
Appeals for Veterans Claims (Court) held that in a claim for 
benefits for the cause of the veteran's death, VA's duty to 
notify under 38 U.S.C.A § 5103(a) must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.

In the instant case, although the appellant was sent a VCAA 
notice letter in April 2005, the letter did not include: (1) 
a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected. Therefore, the Board finds that the matter 
of entitlement to service connection for the cause of the 
veteran's death must be remanded for VCAA notice in 
compliance with the holding in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).

Additionally, as noted above, the record reflects that the 
veteran was a former POW.  For former POWs who were interned 
for 30 days or more (VA has found in the instant case that 
the veteran was a POW for more than 30 days), the following 
disabilities are presumptively service connected if shown to 
be manifest to a degree of 10 percent or more at any point in 
the veteran's lifetime after discharge from active duty 
service: atherosclerotic heart disease, hypertensive vascular 
disease, hypertensive heart disease, myocardial infarction, 
congestive heart failure, arrhythmia; cerebrovascular 
accident (CVA) and its complications; and beriberi heart 
disease.  38 C.F.R. § 3.309(c) (2008).  

The record reflects that the veteran had a CVA in February 
1977.  There is the medical likelihood that some form of 
cardiovascular disease was a precursor to the CVA; therefore, 
the Board finds that a VA medical opinion is necessary to 
address whether or not the veteran likely had an underlying 
heart or vascular disease that cause the CVA in 1977; whether 
the CVA or residual complications from the CVA were 
etiologically related to the fatal ruptured aortic aneurysm; 
and to determine if the veteran had any of the previously 
mentioned presumptive cardiovascular diseases during his 
lifetime and, if so, if they were etiologically related to 
the veteran's fatal aortic aneurysm.  

The Board finds that there is some indication that such 
cardiovascular disorder or stroke may be associated with the 
veteran's death.  No such medical opinion has been requested 
or rendered in this case, and there is otherwise no private 
medical opinion evidence to answer such medical etiology 
questions.  For this reason, the Board finds that there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See 38 U.S.C.A.  § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the issue of service connection for the cause of 
the veteran's death is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  In accordance with the VCAA and the 
Hupp decision, above, the RO/AMC will 
advise the appellant of: (1) a statement 
of the conditions, if any, for which a 
veteran was service connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.

2.  Arrange for the veteran's claims file 
to be reviewed by a VA physician.  After 
reviewing the claims file, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a degree of 
probability of 50 percent or higher) that 
the veteran had any of the following 
cardiovascular disorders in his lifetime: 
atherosclerotic heart disease, hypertensive 
vascular disease, hypertensive heart 
disease, myocardial infarction, congestive 
heart failure, arrhythmia, or beriberi 
heart disease.  

If so, the physician should provide an 
opinion as to whether it is at least as 
likely as not that any of these 
cardiovascular diseases during the 
veteran's lifetime had an etiological 
relationship to the veteran's CVA in 1977. 

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(a degree of probability of 50 percent or 
higher) that the veteran's fatal ruptured 
aortic aneurysm was etiologically related 
to the CVA he had in February 1977.  
Specifically, the examiner should address 
whether or not the CVA or any residuals: 1) 
contributed substantially or materially to 
the veteran's death, or 2) combined to 
cause death, or 3) aided or lent assistance 
to the production of death.  

The VA examiner should provide an opinion 
as to whether it is at least as likely as 
not (a degree of probability of 50 percent 
or higher) that any cardiovascular diseases 
during the veteran's lifetime had an 
etiological relationship to the veteran's 
fatal ruptured aortic aneurysm.  
Specifically, the examiner should provide 
opinions as to whether any of the 
cardiovascular disabilities found during 
the veteran's lifetime:  1) contributed 
substantially or materially to the 
veteran's death, or 2) combined to cause 
death, or 3) aided or lent assistance to 
the production of death.  

3.  When the actions requested have been 
completed, the RO/AMC should undertake any 
other indicated development deemed 
appropriate under the law, readjudicate the 
issue, and issue a supplemental statement 
of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


